             Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )               Case No. 20-cv-2090
                                          )
 U.S. CENSUS BUREAU                       )
 4600 Silver Hill Road                    )
 Suitland, MD 20746,                      )
                                          )
 and                                      )
                                          )
 U.S. DEPARTMENT OF COMMERCE,             )
 1401 Constitution Avenue NW              )
 Washington, DC 20230,                    )
                                          )
                             Defendants. )
                                          )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Commerce under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).




                                                 1
            Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 2 of 19




       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agency from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Commerce (Commerce) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Commerce has possession,

custody, and control of the records American Oversight has requested.

       7.      Defendant U.S. Census Bureau is a component of Commerce and a department of

the executive branch of the U.S. government headquartered in Suitland, MD, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). The Census Bureau has

possession, custody, and control of the records American Oversight has requested.




                                                2
            Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 3 of 19




                                   STATEMENT OF FACTS

       8.       In April and May 2020, American Oversight submitted five FOIA requests to the

Census Bureau and Commerce seeking records regarding the response of the Census Bureau and

Commerce to the COVID-19 pandemic, and specifically its effects on the implementation of the

decennial census.

                          Census Bureau White House Key Terms FOIA

       9.      On April 6, 2020, American Oversight submitted a FOIA request to the Census

Bureau requesting email communications between Census Bureau officials and the Executive

Office of the President containing key terms relating to the coronavirus. Specifically, the request

sought the following:

               All email communications (including complete email chains, email
               attachments, calendar invitations, and attachments thereto) between
               (a) any of the Census Bureau officials listed below and (b) any
               employee of the Executive Office of the President, including anyone
               using an email address ending in eop.gov, regarding the coronavirus
               and the Census Bureau’s response to the spread of the disease.

               Census Bureau Officials:
                  1. Steven Dillingham, Director, or anyone communicating on
                      his behalf, such as a scheduler or assistant, including
                      Katherine Hancher
                  2. Christa Jones, Chief of Staff
                  3. Ron Jarmin, Deputy Director and Chief Operating Officer
                  4. Albert E. Fontenot Jr., Associate Director for Decennial
                      Census Programs
                  5. James B. Treat, Senior Advisor for Decennial Affairs
                  6. Kevin Quinley, Director of Strategic Initiatives
                  7. José Bautista, Senior Advisor
                  8. Christopher Stanley, Chief of Congressional Affairs
                  9. Ali Ahmad, Associate Director for Communications
                  10. Anyone acting as White House Liaison or White House
                      Advisor
                  11. Any member of the “Census Bureau COVID-19 Internal
                      Task Force” not otherwise listed above




                                                 3
          Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 4 of 19




       10.     The request stated that “American Oversight believes that your agency is best

placed to find responsive records. However, American Oversight requests that the Census

Bureau, at a minimum, employ these search terms to identify responsive records.” The 29 listed

search terms are Coronavirus, Corona, Virus, Disease, Pandemic, Epidemic, Outbreak,

containment, “public health,” “COVID-19,” “COVID 19,” COVID19, SARS, “2019-nCOV,”

POTUS, VPOTUS, Wuhan, Hoax, Hubei, Quarantine, Distancing, Isolation, Suspend,

Suspended, Suspending, Suspension, Spread, Spreading, and Transmission.

       11.     The request sought responsive records from February 15, 2020, through the date

the search is conducted.

       12.     On April 13, 2020, the Census Bureau assigned this request the tracking number

DOC-CEN-2020-001042.

       13.     On May 18, 2020, the Census Bureau emailed American Oversight stating that the

agency was “working diligently on processing your FOIA request,” but that “[d]ue to the

pandemic and current work/facility access request times are taking longer than usual.”

       14.     On June 24, 2020, the Census Bureau emailed American Oversight stating that the

agency had received multiple requests asking for information regarding “Covid 19 and the 2020

census” and that American Oversight’s “current search parameters could potentially create a

voluminous amount of records.” The Census Bureau recommended an amended search but

specified that the “amendment recommendation is not meant to stifle your FOIA request, but to

give you information” from the FOIA officers.

       15.     On June 30, 2020, American Oversight responded that it was not willing to agree

to the suggested search but would be willing to discuss ways to potentially streamline requests.




                                                4
            Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 5 of 19




       16.     After some back-and-forth correspondence between American Oversight and the

Census Bureau about potentially setting up a call to discuss the requests throughout July, on July

27, 2020, the Census Bureau responded that the agency was “diligently working on your

request.”

       17.     On July 28, 2020, based on the amount of time that had elapsed since the filing of

the request and the importance of the requested information to the public, American Oversight

responded to the Census Bureau and informed it that while American Oversight appreciated the

work on the request to date, it would be including the request in a lawsuit to enforce American

Oversight’s right to access the records in a timely fashion.

       18.     On July 28, 2020, the Census Bureau responded, stating “[j]ust for your

awareness we do have information regarding Covid 19 on our website” and directing American

Oversight to the information.

       19.     American Oversight has not received any further communications from the

Census Bureau regarding this FOIA request.

                                 Census Bureau Directives FOIA

       20.     On April 6, 2020, American Oversight submitted a FOIA request to the Census

Bureau seeking directives and guidance related to the implementation of the census during the

pandemic. Specifically, the request sought the following:

               Any final guidance, policy directives, or decision memoranda
               related to coronavirus or any alterations made to plans for
               implementing the census in response to the threat of the spread of
               coronavirus.

               To be clear, this request encompasses guidance, directives, or
               decision memoranda which originated in the Census Bureau as well
               as in other U.S. federal government entities.




                                                 5
            Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 6 of 19




       21.       The request sought responsive records from February 15, 2020, through the date

of the search.

       22.       On April 13, 2020, the Census Bureau assigned this request the tracking number

DOC-CEN-2020-001043.

       23.       On May 18, 2020, the Census Bureau emailed American Oversight stating that the

agency was “working diligently on processing your FOIA request,” but that “[d]ue to the

pandemic and current work/facility access request times are taking longer than usual.”

       24.       On June 24, 2020, the Census Bureau emailed American Oversight stating that the

agency had received multiple requests asking for information regarding “Covid 19 and the 2020

census” and that American Oversight’s “current search parameters could potentially create a

voluminous amount of records.” The Census Bureau recommended an amended search but

specified that the “amendment recommendation is not meant to stifle your FOIA request, but to

give you information” from the FOIA officers.

       25.       On June 30, 2020, American Oversight responded that it was not willing to agree

to the suggested search but would be willing to discuss ways to potentially streamline requests.

       26.       After some back and forth correspondence between American Oversight and the

Census Bureau about potentially setting up a call to discuss the requests throughout July, on July

27, 2020, the Census Bureau responded that the agency was “diligently working on your

request.”

       27.       On July 28, 2020, based on the amount of time that had elapsed since the filing of

the request and the importance of the requested information to the public, American Oversight

responded to the Census Bureau and informed it that while American Oversight appreciated the




                                                  6
          Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 7 of 19




work on the request to date, it would be including the request in a lawsuit to enforce American

Oversight’s right to access the records in a timely fashion.

       28.     On July 28, 2020, the Census Bureau responded, stating “[j]ust for your

awareness we do have information regarding Covid 19 on our website” and directing American

Oversight to the information.

       29.     American Oversight has not received any further communications from the

Census Bureau regarding this FOIA request.

                           Census Bureau Sent Communications FOIA

       30.     On May 29, 2020, American Oversight submitted a FOIA request to the Census

Bureau seeking sent email communications containing key terms relating to the coronavirus.

Specifically, the request sought the following:

               All email communications (including complete email chains, email
               attachments, calendar invitations, and attachments thereto) sent by
               any of the Census Bureau officials listed below to any email
               address ending in .com, .net, .org,. mail, .edu, or .us containing any
               of the following terms listed below.

               Census Bureau Officials

                i.   Steven Dillingham, Director, or anyone communicating on
                     his behalf, such as a scheduler or assistant, including
                     Katherine Hancher
               ii.   Christa Jones, Chief of Staff
              iii.   Ron Jarmin, Deputy Director and Chief Operating Officer
              iv.    Albert E. Fontenot Jr., Associate Director for Decennial
                     Census Programs
                v.   James B. Treat, Senior Advisor for Decennial Affairs
               vi.   Kevin Quinley, Director of Strategic Initiatives
              vii.   José Bautista, Senior Advisor
             viii.   Christopher Stanley, Chief of Congressional Affairs
               ix.   Anyone acting as White House Liaison




                                                  7
            Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 8 of 19




        31.    The 15 listed search terms are Coronavirus, Corona, Virus, Disease, Pandemic,

Epidemic, Outbreak, Contagion, containment, “public health emergency,” “state of emergency,”

COVID, POTUS, Wuhan, and Hubei.

        32.    The request also stated that the request was limited to sent messages “to reduce

the number of potentially responsive records to be processed and produced,” but specified that

“American Oversight still requests that complete email chains be produced, displaying both sent

and received messages.”

        33.    The request sought responsive records from February 1, 2020, through May 15,

2020.

        34.    On May 29, 2020, the Census Bureau assigned this request the tracking number

DOC-CEN-2020-001356.

        35.    On June 24, 2020, the Census Bureau emailed American Oversight stating that the

agency had received multiple requests asking for information regarding “Covid 19 and the 2020

census” and that American Oversight’s “current search parameters could potentially create a

voluminous amount of records.” The Census Bureau recommended an amended search, but

specified that the “amendment recommendation is not meant to stifle your FOIA request, but to

give you information” from the FOIA officers.

        36.    On June 30, 2020, American Oversight responded that it was not willing to agree

to the suggested search but would be willing to discuss ways to potentially streamline requests.

        37.    After some back and forth correspondence between American Oversight and the

Census Bureau about potentially setting up a call to discuss the requests throughout July, on July

27, 2020, the Census Bureau responded that the agency was “diligently working on your

request.”




                                                8
          Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 9 of 19




       38.     On July 28, 2020, based on the amount of time that had elapsed since the filing of

the request and the importance of the requested information to the public, American Oversight

responded to the Census Bureau and informed it that while American Oversight appreciated the

work on the request to date, it would be including the request in a lawsuit to enforce American

Oversight’s right to access the records in a timely fashion.

       39.     On July 28, 2020, the Census Bureau responded, stating “[j]ust for your

awareness we do have information regarding Covid 19 on our website” and directing American

Oversight to the information.

       40.     American Oversight has not received any further communications from the

Census Bureau regarding this FOIA request.

                          Commerce McConnell Communications FOIA

       41.     On May 29, 2020, American Oversight submitted a FOIA request to Commerce

requesting all email communications between certain high-ranking Commerce officials and

Senator Mitch McConnell containing key terms relating to the coronavirus. Specifically, the

request sought the following:

               All email communications (including complete email chains, email
               attachments, calendar invitations, and attachments thereto) between
               (a) any of the Commerce officials listed below and (b) Senator Mitch
               McConnell or anyone communicating with an email address ending
               in @mcconnell.senate.gov or @teammitch.com containing the key
               words listed below.

             Commerce Officials

                  i.   Secretary Wilbur Ross, or anyone communicating on his
                       behalf, such as a scheduler or assistant, including Talat
                       Goudarzi
                 ii.   Karen Dunn Kelley, Deputy Secretary
                iii.   Michael J. Walsh Jr., Chief of Staff




                                                 9
          Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 10 of 19




               Key Terms

                   i.   Census
                  ii.   Decennial
                 iii.   Count
                 iv.    Field
                  v.    Citizen
                 vi.    Noncitizen
                vii.    Non-citizen
               viii.    Immigrant
                 ix.    Undocumented
                  x.    Illegal
                 xi.    Alien
                xii.    “Voting age”
               xiii.    “Voting-age”
                xiv.    CVAP
                 xv.    TPOP
                xvi.    Redistricting
               xvii.    “One person, one vote”

       42.      The request sought responsive records from January 1, 2020, through the date of

the search.

       43.      On May 29, 2020, Commerce assigned the request tracking number DOC-OS-

2020-001354.

       44.      Later on May 29, 2020, Commerce changed the tracking number to DOC-IOS-

2020-001354.

       45.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                            Commerce External Communications FOIA

       46.      On May 29, 2020, American Oversight submitted a FOIA request to Commerce

requesting all email communications between certain high-ranking Commerce officials and

specified external individuals or entities. Specifically, the request sought the following:

                1. All email communications (including complete email chains,
                   email attachments, calendar invitations, and attachments



                                                 10
Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 11 of 19




       thereto) between (a) any of the Commerce officials listed in
       Column A below and (b) any individual listed in Column B
       below.

    Column A: Commerce                Column B: External Individuals
    Officials
      iv.  Secretary Wilbur Ross,           i.   Kris Kobach (including, but
           Director, or anyone                   not limited to,
           communicating on his                  communications with the
           behalf, such as a                     email addresses
           scheduler or assistant,               kkobach@gmail.com,
           including Talat                       kris@kriskobach.com, or
           Goudarzi                              any email addresses ending
       v. Karen Dunn Kelley,                     in ks.gov)
           Deputy Secretary                ii.   J. (John) Christian Adams
      vi.  Michael J. Walsh Jr.,                 (including, but not limited
           Chief of Staff                        to, communications with the
     vii.  Anyone serving as                     email addresses
           General Counsel,                      adams@publicinterestlegal.
           including in an acting                org,
           capacity                              a@electionlawcenter.com,
    viii.  Anyone serving as                     or
           White House Liaison or                adams@electionlawcenter.c
           White House Advisor,                  om)
           including in an acting         iii.   Hans von Spakovsky
           capacity                              (including, but not limited
      ix.  Anyone serving as point               to, communications with the
           of contact for the                    email address
           coronavirus task force                hans.vonspakovsky@herita
           led by Vice President                 ge.org)
           Pence.                         iv.    Catherine Engelbrecht
                                                 (including, but not limited
                                                 to, communications with the
                                                 email address
                                                 catherine@truethevote.org)
                                            v.   Edward Blum
                                           vi.   John C. Eastman
                                          vii.   Leonard Leo (including, but
                                                 not limited to,
                                                 communications with the
                                                 email address )

    2. All email communications (including complete email chains,
       email attachments, calendar invitations, and attachments
       thereto) sent by (a) any of the Commerce officials listed in




                                     11
Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 12 of 19




       Column A below to (b) any employee or representative of any
       of the entities listed in Column B below.

    Column A: Commerce                Column B: External Entities
    Officials
       i.  Secretary Wilbur Ross            i.   Anyone communicating on
           or anyone                             behalf of the Election Law
           communicating on his                  Center (including, but not
           behalf, such as a                     limited to, communications
           scheduler or assistant,               with any email address
           including Talat                       ending in
           Goudarzi                              electionlawcenter.com)
      ii.  Karen Dunn Kelley,              ii.   Anyone communicating on
           Deputy Secretary                      behalf of the Government
     iii.  Michael J. Walsh Jr.,                 Accountability Institute
           Chief of Staff                        (including, but not limited
     iv.   Anyone serving as                     to, communications with
           General Counsel,                      any email address ending in
           including in an acting                g-a-i.org)
           capacity                       iii.   Anyone communicating on
      v. Anyone serving as                       behalf of Simpatico
           White House Liaison or                Software Systems
           White House Advisor,                  (including, but not limited
           including in an acting                to, communications with
           capacity                              any email address ending in
     vi.   Anyone serving as point               simpaticosoftware.com)
           of contact for the             iv.    Anyone communicating on
           coronavirus task force                behalf of Judicial Watch
           led by Vice President                 (including, but not limited
           Pence.                                to, communications with
                                                 any email address ending in
                                                 judicialwatch.org)
                                           v.    Anyone communicating on
                                                 behalf of Heritage
                                                 Foundation (including, but
                                                 not limited to,
                                                 communications with any
                                                 email address ending in
                                                 heritage.org)
                                          vi.    Anyone communicating on
                                                 behalf of Heritage Action
                                                 for America (including, but
                                                 not limited to,
                                                 communications with any
                                                 email address ending in
                                                 heritageaction.com)



                                     12
Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 13 of 19




                                  vii.   Anyone communicating on
                                         behalf of Public Interest
                                         Legal Foundation
                                         (including, but not limited
                                         to, communications with
                                         any email address ending in
                                         publicinterestlegal.org)
                               viii.     Anyone communicating on
                                         behalf of American Civil
                                         Rights Union (including,
                                         but not limited to,
                                         communications with any
                                         email address ending in
                                         theacru.org)
                                  ix.    Anyone communicating on
                                         behalf of True the Vote
                                         (including, but not limited
                                         to, communications with
                                         any email address ending in
                                         truethevote.org)
                                   x.    Anyone communicating on
                                         behalf of the Republican
                                         State Leadership Committee
                                         (including, but not limited
                                         to, communications with
                                         any email address ending in
                                         rslc.gop)
                                  xi.    Anyone communicating on
                                         behalf of the National
                                         Republican Redistricting
                                         Trust (including, but not
                                         limited to, communications
                                         with any email address
                                         ending in thenrrt.org)
                                  xii.   Anyone communicating on
                                         behalf of Geographic
                                         Strategies LLC
                               xiii.     Anyone communicating on
                                         behalf of Fair Lines
                                         America
                               xiv.      Anyone communicating on
                                         behalf of Federation for
                                         American Immigration
                                         Reform (including, but not
                                         limited to, communications




                             13
Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 14 of 19




                                        with any email address
                                        ending in @fairus.org)
                                  xv.   Anyone communicating on
                                        behalf of the Immigration
                                        Reform Law Institute
                                        (including, but not limited
                                        to, communications with
                                        any email address ending in
                                        @irli.org)
                               xvi.     Anyone communicating on
                                        behalf of Center for
                                        Immigration Studies
                                        (including, but not limited
                                        to, communications with
                                        any email address ending in
                                        @cis.org)
                              xvii.     Anyone communicating on
                                        behalf of NumbersUSA
                                        (including, but not limited
                                        to, communications with
                                        any email address ending in
                                        @numbersusa.com)
                              xviii.    Anyone communicating on
                                        behalf of the Hoover
                                        Institution (including, but
                                        not limited to,
                                        communications with any
                                        email address ending in
                                        hoover.org)
                               xix.     Anyone communicating on
                                        behalf of the Project on Fair
                                        Representation (including,
                                        but not limited to,
                                        communications with any
                                        email address ending in
                                        projectonfairrepresentation.
                                        org)
                                  xx.   Anyone communicating on
                                        behalf of the Judicial
                                        Education Project
                               xxi.     Anyone communicating on
                                        behalf of the Federalist
                                        Society (including, but not
                                        limited to, communications
                                        with any email address
                                        ending in fed-soc.org)



                             14
         Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 15 of 19




                                                  xxii.   Anyone communicating on
                                                          behalf of the Freedom and
                                                          Opportunity Fund
                                                 xxiii.   Anyone communicating on
                                                          behalf of Creative Response
                                                          Concepts (including, but not
                                                          limited to, communications
                                                          with any email address
                                                          ending in crcadvisors.com
                                                          or crcadvisors.org)
                                                 xxiv.    Anyone communicating on
                                                          behalf of the Honest
                                                          Elections Project (including,
                                                          but not limited to,
                                                          communications with any
                                                          email address ending in
                                                          honestelections.org)
                                                  xxv.    Anyone communicating on
                                                          behalf of the 85 Fund
                                                 xxvi.    Anyone communicating on
                                                          behalf of the Judicial Crisis
                                                          Network (including, but not
                                                          limited to, communications
                                                          with any email address
                                                          ending in
                                                          judicialnetwork.org)
                                                 xxvii.   Anyone communicating on
                                                          behalf of Consovoy
                                                          McCarthy (including, but
                                                          not limited to,
                                                          communications with any
                                                          email address ending in
                                                          consovoymccarthy.com)

       47.     The request also stated that the second part of the request was limited to sent

messages “to reduce the number of potentially responsive records to be processed and

produced,” but specified that “American Oversight still requests that complete email chains be

produced, displaying both sent and received messages. This means, for example, that both an

agency official’s response to an email from a listed entity and the initial received message are

responsive to this request and should be produced.”




                                                15
          Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 16 of 19




       48.     The request sought responsive records from January 1, 2020, through the date of

the search.

       49.     On May 29, 2020, Commerce assigned the request tracking number DOC-OS-

2020-001355.

       50.     Later on May 29, 2020, Commerce changed the tracking number to DOC-IOS-

2020-001355.

       51.     American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                             Exhaustion of Administrative Remedies

       52.     As of the date of this Complaint, both the Census Bureau and Commerce have

failed to (a) notify American Oversight of any determination regarding its FOIA requests,

including the scope of any responsive records the agencies intend to produce or withhold and the

reasons for any withholdings; or (b) produce the requested records or demonstrate that the

requested records are lawfully exempt from production.

       53.     Through the agencies’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       54.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       55.     American Oversight properly requested records within the possession, custody,

and control of Defendants.




                                                16
          Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 17 of 19




       56.       Commerce is an agency subject to FOIA, and it must therefore make reasonable

efforts to search for requested records.

       57.       The Census Bureau is an agency subject to FOIA, and it must therefore make

reasonable efforts to search for requested records.

       58.       Commerce is an agency subject to FOIA, and it must therefore make reasonable

efforts to search for requested records.

       59.       Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       60.       Defendants’ failure to conduct adequate searches for responsive records violates

FOIA and Commerce regulations.

       61.       Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                         COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       62.       American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       63.       American Oversight properly requested records within the possession, custody,

and control of Defendants.

       64.       The Census Bureau is an agency subject to FOIA, and it must therefore release in

response to a FOIA request any non-exempt records and provide a lawful reason for withholding

any materials.




                                                  17
         Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 18 of 19




       65.      Commerce is an agency subject to FOIA, and it must therefore release in response

to a FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       66.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       67.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       68.      Defendants’ failure to provide all non-exempt responsive records violates FOIA

and Commerce regulations.

       69.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;




                                                 18
         Case 1:20-cv-02090-RC Document 1 Filed 07/31/20 Page 19 of 19




       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.


Dated: July 31, 2020                             Respectfully submitted,
                                                 /s/ Emma Lewis
                                                 Emma Lewis
                                                 D.C. Bar No. 144574


                                                  AMERICAN OVERSIGHT
                                                  1030 15th Street NW, B255
                                                  Washington, DC 20005
                                                  (202) 897-4213
                                                  emma.lewis@americanoversight.org

                                                  Counsel for Plaintiff




                                               19
